Case: 11-11070       Document: 00512040058         Page: 1     Date Filed: 11/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 1, 2012
                                     No. 11-11070
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk



In the Matter of:
NPOT PARTNERS I, LP,

                                    Debtor.

DARREN L. REAGAN,

                                    Appellant,

versus

NPOT PARTNERS, LP,

                                    Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:11-CV-476




Before SMITH, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11070   Document: 00512040058      Page: 2   Date Filed: 11/01/2012




                                  No. 11-11070

      Darren Reagan, pro se, appeals the district court’s dismissal, with preju-
dice, of his appeal of the judgment of the bankruptcy court dismissing his adver-
sary proceeding against debtor NPOT Partners I, LP (“NPOT”). The district
court dismissed because Reagan had failed to file an appellate brief in that court
after having been granted several extensions of time and after being warned that
no further extensions would be granted.
      In its appellee’s brief in Reagan’s appeal to this court, NPOT properly
points out that the district court was unable to consider Reagan’s appeal to it,
because he filed no brief. Likewise, NPOT correctly suggests that we therefore
cannot consider the first of Reagan’s two issues in this appeal, which he
describes as “Whether NPOT Partners illegally seized Reagan’s home after he
filed a complaint against it and it filed for bankruptcy protection?”
      Reagan’s second and last issue on appeal is “Whether the district court
erred in dismissing Reagan’s appeal of the bankruptcy court’s dismissal of the
adversary proceeding against NPOT Partners?” The district court did not err
and surely did not abuse its discretion in dismissing the appeal to it from the
bankruptcy court in light of the numerous extensions and warnings given to
Reagan by the district court.
      The judgment of the district court, dismissing the appeal of the judgment
of the bankruptcy court, is AFFIRMED.




                                        2